Examiner’s Amendment/Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vishal Khatri on March 1, 2021.
The application has been amended as follows: 
	1. Claim 1, line 2, prior to “surface curvature” insert –first--;
	2. Claim 1, line 6, prior to “surface curvature” insert –second--;
	3. Claim 1, lines 11-12, delete “the light extending” and insert therein –light extends--;
	4. Claim 1, line 12, delete “provides” and insert therein –as out of focus light to provide an--;
	5. Claim 1, line 14, prior to “surface curvature” insert –second--;
	6. Claim 2, line 2, prior to “surface curvature” insert –first--;
	7. Claim 2, line 6, prior to “surface curvature” insert –second--;
	8. Claim 2, lines 13-14, delete “the light extending” and insert therein –light extends--;

	10. Claim 2, line 17, prior to “surface curvature” insert –second--;
	11. Claim 3, line 2, prior to “surface curvature” insert –first--;
	12. Claim 3, line 6, prior to “surface curvature” insert –second--;
	13. Claim 3, lines 13-14, delete “the light extending” and insert therein –light extends--;
	14. Claim 3, line 15, delete “provides” and insert therein –as out of focus light to provide an--;
	15. Claim 3, line 19, prior to “surface curvature” insert –second--;
	16. Claim 25, line 3, delete “(e.g., shift)”; 
	17. Claim 26, lines 2-3, delete “curve infusions” and insert therein –curvatures--; 
	18. Claim 62, line 3, delete “(e.g., shift)”; 
	19. Claim 63, line 2, delete “curve infusions” and insert therein –curvatures--; 
	20. Claim 77, line 3, delete “(e.g., shift)”; 
	21. Claim 78, line 2, delete “curve infusions” and insert therein –curvatures--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic lens specifically including, as the distinguishing features in combination with the other limitations, the at least one first optical zone with . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.